EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended November 30, 2012, the WBI Absolute Return Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth - For the year ended November 30, 2012, the PIA Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital High Yield Fund - MBS Bond Fund - Moderate Duration Bond Fund Short-Term Securities Fund The permanent differences primarily relate to adjustments for credit default swaps and paydowns with differing book and tax methods for accounting. The reclassifications have no effect on net assets or net asset value per share.
